CONN, J.
Section 4736, General Code, as enacted in 108 O. L., part 1, page 707, providing for the creation of a school district from one or more school districts or parts thereof, violates no provision of the Constitution as to uniformity of operation merely because the statute is silent as to the specific matters the board shall consider when deliberating upon the creation of districts. The statute contemplates that the County Board, when so engaged, shall give full consideration to every essential element affecting the welfare of the pupils, the residents and the taxpayers of such districts.
Judgment affirmed.
Marshall, C. J., Robinson, Jones, Matthias, Day and Allen, JJ., concur.